Title: To Thomas Jefferson from John Adams, 10 February 1823
From: Adams, John
To: Jefferson, Thomas


Dear Sir.
Quincy
February 10th 1823.
Your Virginia Ladies have always been represented to me, and I have always believed it, are among the most beautiful, virtuous, and accomplished of their sex. One of them has given me a most luxurious entertainment in a narration of her visit to your Domicil. Her discription of the Mountain, the Palace, the Gardens, the vast Prospect, the lofty Mountains at a distance, The Capacious valley between them, The Ocean of Fogg and
			 vapours appearing in
			 the morning, There dissipation with the rising sun, and everything else, are painted in colours so distinct and lively, that I seem to have as cleare an idea of the whole scene, as if I had led
			 her
			 by the hand, in all her rambles. Her account of the hospitality of the Family, almost gave me a jealous, and envious fit, as Swift says Popes Couplet gave him.But now to the point, This
			 Lady
			 says she saw in your Sanctum, Sanctorium, a large folio volume, on which was written libels, on opening which, she found it was a Magazine of slips of news papers, and pamphlets, vilifying
			 calumniating and defaming you. I started as from a trance, exclaming, what a dunce have I been all my days, but what lubbers my Children, and Grand Children, were, that none of us, have ever
			 thought
			 to make a similar collection. If we had I am confident I could have produced a more splendid Mass than yours, I could have enumerated Alexander Hamilton, and Thomas Paine. The two most
			 extraordinary
			 men, that this country, this age men or this world, ever produced. “Ridendo dicere verum quid veta.I most sincerely congratulate you on the recovery of your hand, and am your friend for this, and I hope, and believe, for all future WorldsJ Adams